This matter seems to have been heard upon facts agreed, and from the judgment rendered the plaintiff appealed. The purpose of the action seems to be recover from the defendant, sheriff of Granville County, a horse and buggy and other property of the plaintiff seized by the sheriff for violation of the liquor laws of the State under the "Search and Seizure" act of 1915, which authorizes the seizure of vehicles as well as liquor.
The purpose of the plaintiff evidently is to contest the validity of such law, but we think the appeal is premature, as no final judgment has been rendered in the action. The only order made at July Term, 1915, adjudges that the defendant hold the property or the proceeds of the sale thereof to await final judgment in this action.
In the record is a written agreement, signed by the counsel for the plaintiff, that the defendant sheriff may sell the horse and buggy seized by him, and hold the proceeds to await final judgment in this action. *Page 80 
The record sent up to this Court contains no final judgment, and none seems to have been rendered. The appeal is, therefore, premature, and is
Dismissed.